

	

		II

		109th CONGRESS

		1st Session

		S. 1750

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Santorum (for

			 himself and Mr. DeMint) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the issuance of certificates to Social

		  Security beneficiaries who are born before 1950 guaranteeing their right to

		  receive Social Security benefits under title II of the Social Security Act in

		  full with an accurate annual cost-of-living adjustment.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Social Security Guarantee Act of

			 2005.

		2.Guarantee of

			 full Social Security benefits with accurate annual cost-of-living

			 adjustment

			(a)In

			 generalNot later than 90 days after the date of the enactment of

			 this Act, the Secretary of the Treasury shall issue a benefit guarantee

			 certificate to each individual born before 1950 who is determined by the

			 Commissioner of Social Security as of the date of the issuance of the

			 certificate to be entitled to benefits under title II of the

			 Social Security Act (42 U.S.C. 401 et

			 seq.). The Secretary shall also issue such a certificate to any such individual

			 on the date such individual is determined thereafter to be entitled to benefits

			 under such title.

			(b)Benefit

			 guarantee certificateThe benefit guarantee certificate issued

			 pursuant to subsection (a) shall represent a legally enforceable

			 guarantee—

				(1)of the timely

			 payment of the full amount of future benefit payments to which the individual

			 is entitled under title II of the Social Security

			 Act (as determined under such title as in effect on the date of the

			 issuance of the certificate); and

				(2)that the benefits

			 will be adjusted thereafter not less frequently than annually to the extent

			 prescribed in provisions of such title (as in effect on the date of the

			 issuance of the certificate) providing for accurate adjustments based on

			 indices reflecting changes in consumer prices as determined by the Bureau of

			 Labor Statistics or changes in wages as determined by the Commissioner of

			 Social Security.

				(c)Obligation to

			 provide payments as guaranteedAny certificate issued under the

			 authority of this section constitutes budget authority in advance of

			 appropriations Acts and represents the obligation of the Federal Government to

			 provide for the payment to the individual to whom the certificate is issued

			 benefits under title II of the Social Security

			 Act (42 U.S.C. 401 et seq.) in amounts in accordance with the

			 guarantee set forth in the certificate.

			

